Mr. Chief Justice Del Tobo
delivered the opinion of the court.
Deed No. 193 executed in Utuado on the 30th of August, 1926, before notary E. M. Marién and presented for record in the registry of property of Arecibo, was recorded by the registrar “with the curable defect that no description is made of the main property from which the property sold was segregated.” The party in interest disagreed and brought this administrative appeal.
In our opinion the appellant is right. The property sold and mortgaged is not segregated from the main property, but is what was left of it and therefore continues to appear in the registry as the main property. Everything is plainly seen in the deed and the registrar himself had no difficulty whatever in making the record. From the registry it appears that the first record of that property showed that it consisted of twenty-five acres. Five acres were segregated) from it and sold and recorded a,s a separate property. By the present deed the remainder thereof, that is to say twenty acres described as prescribed by law, is sold, and mention is made in the deed of the volume and page where the same is recorded.
The registrar filed no brief and we are not aware of any *19authority in support of Ms decision. Deeds should always be as clear as possible and we grant that in the1 present case the deed might have included two separate descriptions, that of the twenty-five acres property, and that of what was left of the same property after the segregation of the five, acres. But as the latter includes the former with all its particulars, and in view of the plain and unequivocal precedents of the registry, we consider it sufficient.
The decision must be reversed.
Mr. Justice Hutchison took no part in the decision of this ease.